Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 1 of 26. PagelD #: 363

THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

JIM TRAKAS
PLAINTIFF

V5.

CONSERVATIVE ALLIANCE
POLITICAL ACTION COMMITTEE, et al

)
)
)
)
)
)
)
)
DEFENDANTS )
)

CASE NO: 1:18 CV 1798
JUDGE: Donald Nugent

PLAINTIFF’S BRIEF IN RESONSE TO
DEFENDANTS’ MOTION TO
EXCLUDE TESTIMONY OF
JONATHAN PETREA

Now comes the Plaintiff, and by and through the undersi gned counsel, and does hereby

submit to this Court the attached and incorporated Brief in Response to the Defendants’ motion

to exclude the opinion testimony of Jonathan Petrea. As will be seen from the arguments so

following, the position taken by the Defendants’ is somewhat “off the mark” and the testimony

of Jonathan Petrea is admissible for several purposes as will be discussed. Accordingly, Plaintiff

moves this court to deny the Defendants’ motion in its entirety including the request for an

extension to respond thereto.

SERVICE

Respectfully submitted,

is David J. Horvath

David J. Horvath 0055989
7100 E Pleasant Valley Rd.
Suite 110

Independence, OH 44131
216-986-0860

djhorvath(@hotmail.com

A true and accurate copy of this has been served upon Christopher J, Hogan this 18th day
of October, 2019 by way of email at: Hogan@litohio.com, as well as through the electronic

filing system of this Court.

/s/ David J_ Horvath _
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 2 of 26. PagelD #: 364

Introduction

Almost the entirety of Defendants’ argument pertains to the use of Mr. Petrea’s report for
the establishment of monetary damages resulting from the loss of an election. As stated upon the
face of this motion, this singular argument “misses the mark”. Jim Trakas primarily brought this
action as one in defamation per se. As such Mr. Trakas does not need to prove financial
damages in order for a jury to find in his favor. What Defendants fails to appreciate is that the
report of Mr. Petrea is not one that is limited to the establishment of monetary damages. Rather,
the report itself is intended to be used as evidence of defamation.

Defendants has failed to cite as much as one case that suggests this opinion is precluded
as either factual or expert testimony for this particular purpose,

. As stated in Defendants’ case law, which will be discussed below, it is next to impossible
to interview each and every voter within this district to determine whether or not the information
circulated changed their vote. This principle is replete in all of the case law cited. This,
however, is not the salient point. Furthermore, this antiquated principle is hardly controlling
given today’s “digital age” where information is so readily accessible and quantifiable (Citation
below). The point being made here is that the report clearly shows loss of reputation by way of
voting results. It is not a leap of faith to compare pre-publication numbers and relate them to
post-publication numbers.

No candidate can afford the cost and effort of surveying each and every member of his or
her voting district and ask them if the materials made Mr. Trakas less favorable in their eyes.
Thus, as a way of avoiding the obvious cost and effort involved in doing so, and to take
advantage of modern methods and techniques, Mr. Trakas hired an election expert to examine

polling numbers as they existed before the circulation of the defamatory materials, and after the
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 3 of 26. PagelD #: 365

circulation of the defamatory materials. This particular data is objective, based upon established
political science, and is highly instructive on the issue of whether or not the general reputation
and character of Mr. Trakas has been harmed. The opinion is not singularly being used to
quantify damages. Even if it were, the case law as cited by Defendants’ is not necessarily as

persuasive and instructive as Defendants may posit. Rather, the examination that follows clearly

shows a more modem trend of analysis.

Distinguishing Factors in Defendants’? Case Law

Defendants immediately jump to the conclusion that Southwestern Publishing Co. v
Horsey is controlling. However, the court’s ruling was limited to the issue on lost wages
consequent of a lost election (and not lost reputation). The court did not go so far as to apply this
reasoning to the libel claim itself. The topic avoided by Defendants is that the court allowed the
question of libel to be treated as a question of fact and not a question of law. Consequently, the
matter was remitted to a jury who did award damages in favor of the Plaintiff. It was only upon
appeal that the matter received scrutiny. Notwithstanding, it is interesting to note that the Court
issued a statement which is quite applicable to the case sub judice. At Page 322 the Court noted
that “the law of libel would not be labored here. However, it is enough to say it is an easy way in
which the quoted editorial slips without transition from justice Horsey’s “I admit I am pro-labor”
to “by pro-labor is meant labor racketeers”. The Court noted that this purposeful
misrepresentation set the stage at the very least for a question of fact which deserved a trial
before a jury as to whether or not there was an issue of libel or fair comment (and assumedly
damages). Jd. at Page 322.

Replete within Mr. Trakas’s Complaint are references to unfair comment and repeated

implications of criminal conduct. For instance at Paragraphs 14 through 17, Mr. Trakas makes
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 4 of 26. PagelD #: 366

note of such defamatory statements as “enriching himself at our kids’ expense” and “overbilling
the State of Ohio by $800.000”. It is quite obvious that Mr. Trakas did neither of these things
and that the Defendants are creating improper inferences. The same is proven by way of |
Paragraph 19 of the Complaint where Mr. Trakas is alleged to being” backed by corrupt
politicians investigated for illegal kickbacks”. The additional references of being a crony and
scamming the State of the Ohio are clearly statements which on their face become matters of
fact subject to the holding in Southwestern Publishing that presents a question for the jury.

The question is not so topical as to be that of mere opinion or impression. It is one that
can and will be resolved with the scientific data supplied by Mr. Petrea. This will be discussed
below and in greater detail as it pertains to Rule 702.

Defendants’ also rely on Chrysler Corporation v Todorovich 580 P. 2d. 1123 (Woy.
1978) in support of the contention that speculative damages in regards to an election just simply
are not allowed. In this instance the Todorovich Court held it was a reversible error to admit
expert testimony relating to the loss of salary resultant of the bid for re-election claiming there
were way too many inconsistencies and inaccuracies in a general opinion issued. Again, the
testimony was introduced, at least ostensibly, for establishing lost salary.

However, and in 1982 the Fourth District Court of Appeals in California took serious
issue with this particular finding. Plaintiff would cite Fisher v Larsen 138 Cal. App. 3d. 627 for
the specific proposition that “in this modern technological era with increasingly sophisticated
polling techniques, we are reluctant to hold, as a matter of law, that there may never be a case in
which evidentiary complexities cited in the Southwestern decision may not be overcome”,
Fisher at 629. Indeed, and as in this case, we have developed quite sophisticated polling

techniques and we must question the hard and fast ruling of Southwestern (which is not the law
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 5 of 26. PagelD #: 367

of the 6" Circuit). The report issued to Defendants, by Mr. Trakas, is a detailed scientific
analysis of polling data based upon sophisticated research techniques. In that report there are
clear indications that Mr. Trakas enjoyed a si gnificant voter favorability prior to the publication
of these materials which was materially affected by not only their publication, by re-publication
by his opponent. (See Trakas Affidavit and report of Petrea).

Again, the bulk of Defendants’ arguments pertains to the establishment of damages and
why courts have been reluctant to allow expert testimony or other instances of conduct in as
evidence of financial damages in the form lost salary. The focus of these Courts’ opinions was
as to whether the compensation sought by those Plaintiffs was unduly speculative or based upon
conjecture. In this instance Mr. Trakas is presenting the report to show damage to reputation. It
is not necessarily and inextricably related to the establishment of pecuniary damages in the form
of lost salary and benefits.

Mr. Trakas would also point to a later decision out of Nevada', Nevada Independent
| Broadcasting Corp. v Allen 664 P. 2d. 337 (NV 1983) as being instructive on this matter. In this
instance a television broadcaster inappropriately accused a political candidate of passing bad
checks and question his “honorability”. The Supreme Court of Nevada stated that at the time the
remarks were made, they were such that they could have injured the candidate’s reputation for
public office. /d. at 341. Consequently, they were actionable as slander per se. /d. citing
Devany v Quill 64 N.Y.S. 2d. 733 (N.Y. App. Div. 1946) for the proposition that defamatory
words uttered against a non-incumbent candidate constituted slander per se if the words would
tend to cause persons not to vote for that candidate. This rule has been followed by the

restatement of torts at Section 573. Jd, Furthermore, Trakas has alleged that the statements

 

' The exact original jurisdiction of the Southwestern Decision.
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 6 of 26. PagelD #: 368

- made against him in these political materials were false. Whether a statement is false is
generally a question for the jury. /d. citing Restatement of Torts Section 617. The report of Mr.
Petrea is offered for the purpose of establishing such a scenario. Given the apparent drop in
polling numbers, it clearly assists in establishing the question of fact as to whether or not Mr.
Trakas’s reputation had been harmed, and how his general reputation as a politician has been
irrevocable tarnished by these false allegations.
Regarding Peer

Defendants has made a specific and strong reference to the case of Peer v Louis 2008
U.S. Dist. Lexis 38908 for the proposition that “Federal Courts do not sit to award post-election
monetary damages to defeated candidates ...°» Without conceding this is instructive, and as
addressed above, modern technology allows us to look beyond much of the antiquated thought
process that has been perfunctorily recited, there are some distinguishing factors in this case
which support admission of this report. Specifically at *25 the Peer Court noted that Louis’s
submission of publications to the jury allowed them to make a finding of defamation. The Peer
Court also acknowledged that it is virtually impossible to poll all of the voters and Defendants
notes this on Page 5 of its brief Footnote 2. Given this invertible impossibility, how are we then
left to show damage to someone’s reputation without the submission of not only the defamatory
materials, but some objective quantifiable evidence of their effect. Again, this ruling was limited
to whether or not the salary associated with political office was recoverable. The Peer Court let
stand the defamation award as it related to reputation within the community.
Consequently, this case is not instructive on the issue as to whether or not this expert testimony
can be submitted as evidence of loss of reputation. As clearly shown by the report the significant

drop in polling numbers can only be associated with the publication of these statements. It is
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 7 of 26. PagelD #: 369

highly instructive to a jury in allowing them to understand the effect of materials not only upon
an election process, but upon the reputation of a politician and his ability to pursue future office.
Regarding Defamation Per Se

Again, Mr. Trakas’s Complaint is replete with allegations that the comments made
against him are defamatory per se. A statement is defamatory if it tends to cause harm to the
reputation of another and lowers that person in the eyes of the community or deters third persons
from associating with him. Maag v Ill. Coalition Jor Jobs 858 N.E. 2d. 967 (Ill. 5 Dist. 2006)
citing Brison v News America Publishing 672 N.E. 2d, at 1214. The statement may be actable
per se if it is defamatory on its face and fits in one of the limited categories outlined by the
Courts. Id. These categories are: 1) words impugning the commission of a criminal offense; 2)
words imputing infection with loathsome communicable disease; 3) words imputing an inability
to perform or want of integrity in the discharge of the duties of office or employment; 4) words
with prejudice of party or impute lack of ability in his or her trade, profession, or business ... Jd.
If the defamatory statement is actionable per se the Plaintiff need not plead or prove damages as
these statements are thought to be so obviously harmful that injury to the Plaintiff s reputation is
presumed. /d.

On their face the statements that are presented in the exhibits attached hereto clearly
attack Mr. Trakas’s integrity, honesty, reputation, ability to do his job, and quite frankly accused
him of criminal conduct while in office. The report of Mr. Petrea clearly assists us in
establishing this fact. As noted above it is impossible for Mr. Trakas to knock on every door in
his district and poll each voter as to whether or not they believe these statements effect his
reputation. The most efficient and precise way of establishing defamation per se is by use of this

report and the significant amount of data used to prepare it.
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 8 of 26. PagelD #: 370

Regarding Admissibility

Daubert v Merrill Dow Pharmaceuticals Inc. 113 S.Ct. 2786 is quite instructive but does
not work in Defendants’ favor as they suggest. Generally speaking, the general acceptance test
that was illustrated in Frye was superseded by the adoption of the Federal Rules of Evidence.
Daubert at 2787. Nothing in the Rules as a whole ot in the text and drafting history of Rule 702,
which specifically governs expert testimony, gives any indication that general acceptance is a
necessary precondition to admissibility of scientific evidence. Jd. Moreover, such a rigid
standard would be at odds with the Rules’ liberal thrust in their general approach of
relaxing the traditional barriers to opinion testimony. Jd. (Emphasis).

Faced with a proffer of expert testimony under Rule 702 the trial judge, pursuant to Rule
104(A), must make a preliminary assessment of whether the testimony’s underlying reasoning or
methodology is scientifically valid and properly can be applied to the facts at issues. Jd. Many
considerations will bear on the inquiry including whether the theory or technique can be tested,
whether it has been subjected to peer review in publication, any known error rate in the existence
and maintenance of standards in controlling its operation, and whether it has attracted wide
spread acceptance within the particular community. fd. The inquiry is a flexible one and its
focus must be solely on the principles and methodologies, not the conclusions they generate. Id.
If scientific, technical, or other specialized knowledge will assist the trier of fact to understand
the evidence or determine a fact and issue, a witness is qualified as an expert. Jd. (Emphasis).

That these requirements are embodied in Rule 702 is not surprising, Unlike an ordinary
witness (See Rule 701) an expert is permitted wide latitude to offer opinions, including those that
are not based on first hand knowledge or observation. (Id. citing Rule 702 and Rule 703).

Presumably this relaxation of the usual requirement of first hand knowledge is premised on an
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 9 of 26. PagelD #: 371

assumption that the opinion will have a reliable basis in the knowledge and expertise of the
expert’s discipline. In this instance Mr. Petrea has significant and extensive experience in
political science. It is his occupation and sole practice to examine polling results, and to
determine factors for rises or drops in polling results during political campaigns. Political
campaigns consist of the distribution and publication of materials and statements about
opponents. We are then presented with the question of if not Mr. Petrea, then who? How else
may we assist a jury in understanding the effect of the statements upon the general reputation of
Mr. Trakas but for somebody who is extensively qualified in examination of political campaigns
and has been trained in political science. This falls within the standards addressed above. The
report is instrumental to having a jury understand how such statements affect an election in
general and their “staying power” as a candidate moves forward in his or her career.

According to United States v Parra 402 F. 3d. 752 (7" Cir. 2005) expert testimony is
admissible if its offered by a witness qualified as an expert by knowledge, skill, experience,
training, or education, and if: 1) it is based upon sufficient facts or data, 2) the testimony is the
product of reliable principles and methods, and 3) the witness has applied the principles and
methods reliably to the facts of the case. In addressing Daubert, the 7 Circuit noted that in
applying this Rule we have recognized that while extensive academic and practical
expertise in an area is certainly sufficient to qualify potential witnesses and expert, Rule
702 contemplates admission by such experts whose knowledge is also based upon
experience. /d. at 755. (Emphasis). Thus, a Court should consider a proposed expert’s full
range of practical experience as well as academic or technical training when determining
whether that expert is qualified to render an opinion in a given area. Id. citing United States v

Conn 297 F. 3d. 548 (7" Circ. 2002): further stating that the advisory committee notes to Rule
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 10 of 26. PagelD #: 372

702 specifically provide that in certain fields experience is the predominant, if not sole basis
for a great deal of reliable expert testimonies. (Emphasis).

Obviously there may be some limitations for such research, nevertheless, expert
testimony drawing on it is not thereby proscribed by Daubert. United States v Simmons 470 F.
3d. 1115 (5" Cir. 2006). The Trial Court’s gate keeping function is a flexible one and expert
testimony is often admissible even though multiple Daubert’ factors are not satisfied. id. citing
United States v Norris 217 F. 3d. 262 (5" Cir. 2000) (Emphasis). This takes into consideration
that a diminished methodology precision of such soft social sciences. Id. at 1 123(Emphasis).

The Third Circuit has opined on this principle as well stated that assessments of experts
do not need to be demonstrated as correct, only that they are reliable. In re Paoli RR Yard v PCR
Litigation 35 F. 3d. 717 (3. Cir. 1994). In addition, the rejection of expert testimony is the
exception rather than the rule and the gatekeeper roll of the Trial Court is not intended to serve
as a replacement for the adversary system. Advisory committee note to Rule 702 (quoting
' United States v 14.38 Acres of Land 80 F. 3d. 1074 (5 Cir. 1996) (Emphasis). The Court is not
to examine the specific qualifications of a witness in the abstract, but whether those
qualifications provide a foundation for a witness to answer specific questions. Berry v City of
Detroit 25 F. 3d. 1342 (6'* Cir, 1994). It is therefore for the Trial Court to determine whether
the expert’s trading and qualifications relate to the subject matter of his testimony and whether
that testimony will be helpful to the trier of fact,

In this instance Mr. Petrea has opined quite in the affirmative as to his qualifications to
relate his findings to the jury. He used scientific methods, extensive data, and was capable of
compiling these into a useable format which would be highly instructive to a jury in determining

how Mr. Trakas’ general reputation had been harmed by the publication and republication of
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 11 of 26. PagelD #: 373

these statements. The mere fact that he has not authored books or articles is irrelevant to whether
he has training and expertise not only in political science but political campaigning. His report
itself is replete with references to same. He notes clearly that he has been operating his own
political consulting firm for approximately a decade and has rather precise knowledge of the
demographics and voting preferences within Mr. Trakas’ district. It is difficult for us to
determine anything other than his methods and opinions are reliable and will assist the jury in
understanding this rather complex issue. In terms of its gate-keeping function, Mr. Trakas

moves this Court to accept the qualifications of Mr. Petrea as falling squarely within the
parameters addressed above allowing for its admission.

Defendants have attempted to “unsoften” the recent progression for the admission of
expert testimony. This includes arguments at Page 9 pertaining to hard sciences and publications
of general acceptance. As addressed above these are simply no longer the standards for the
admission of testimony. Furthermore, Mr. Petrea’s teport does not present findings which are
“improper extrapolation”, reliant on anecdotal evidence, lack of testing or subjectivity. The
“analytical gap” being complained of simply does not exist here. There is simply a temporal
relationship between the publication of defamatory statements and the loss of the general
public’s favor. The report speaks directly to this and does so without any improper extrapolation
or assumption of factors outside of those limited to the report’s discussion. In fact, the report is
replete with examples, instances, and a very thoughtful and thorough examination of voting
patterns in District 6.

Defendants also take issue with references to the Ohio Manufactures Association 2018
Guide. What Defendants fails to address is the substance and experience which is apparent upon

the face of this document. Not only do the associates have in excess of fifty years combined
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 12 of 26. PagelD #: 374

experience in the field, but the report provides a quantum of information in terms of voter
demographics and the apparent support of major corporations, law firms, and political action
committees. Data is in in of itself just that: data. It takes an experienced professional like Mr.
Petrea to bring this data into a format that is usable by a trier of fact. The presentation of this
OMA report by itself would do nothing to assist jurors in making any factual determination. Mr.
Petrea’s report is not a hypothesis. It is an opinion based upon empirical data which satisfies the
standards of Rule 702 and is therefore admissible.

Re Extension of Time

Nothing in the Federal Rules of Civil Procedure provides for the tolling of court imposed
limitations periods merely because a litigant filed a motion instead of a response. Defendants
had an entire month to procure a report with contrary findings. There is no surprise to
Defendants that Plaintiffs report would be in his favor. Rather than have an expert ready to
issue a contrary report, they chose to wait until the 11'* hour to file a Daubert motion, Plaintiff

respectfully requests this Court to deny leave to file an expert report.

Respectfully submitted,

!si David J. Horvath

David J. Horvath 0055989
7100 E Pleasant Valley Rd.
Suite 110

Independence, OH 44131
216-986-0860

djhorvath@hotmail.com
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 13 of 26. PagelD #: 375

STATE OF OHIO ) AFFIDAVIT OF
| ) SS: JAMES P. TRAKAS
COUNTY OF CUYAHOGA )

I James P, Trakas being first duly sworn and cautioned according to law does hereby

depose, state, and aver as enumerated hereunder.

l.
2.

That i am the Plaintiff in Case No. 1:18 CV 1798.

That I have read the Brief in Response to the Defendant’s Motion to Exclude the Expert
Report of Jonathan Petrea.

That I can confirm that the factual allegations made within his Complaint are true in their
entirety by this singular statement and without having to reference each and every
averment of fact.

A particular fact missing from the argument of Defendants is that at the same time an
exceedingly similar and likewise defamatory campaign was run against my primary
opponent Michael Canty.

In my twenty-five years of political experience I have never seen this particular tactic
taken: to attack both candidates of an opposing party within a primary.

That I have spoken with many constituents within my community about the materials that
are attached to this brief in response.

Many of my constituents have expressed an absolute change in their opinion for me
which is a direct and proximate result in these materials.

I can confirm that I have never overbilled the State, been a political crony, engaged in
any tacketeering or any other type of activities while in political office,

That it became an unfortunate event of the general election campaign that these same

materials were published by my opponent with verbatim citations from the materials.

10. This required me to retain an attorney and make a cease and desist letter.

11. Therefore, the defamatory materials that were issued by Defendants were republished for

the purpose of effecting the general election.
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 14 of 26. PagelD #: 376

12. That the Defendants were aware that once they interjected these false and defamatory
statements into the general public they assumed the risk that such republication could
take place.

13. As can be seen by the report of Mr. Petrea my polling numbers continued to decline up
and through the general election.

14. Consequently, it is not only the preliminary publication of these materials, but their reuse
by a third party which have continued to cause me loss of reputation.

15. That Mr. Petrea’s expertise in the political field is unquestioned and he is considered an
expert in regional politics. 1 sought his opinion because he was the best person available
who would understand the demographics of the district as well as the voting progressions

over the past ten years.

 

On JOS, B “7 7 » 2019 James P. Trakas appeared before me and personally

subscribed that the above is his signature and did attest that this affidavit was his free act and
deed.

 

   

DAVID J. HORVATH, Attornay at Lav
Publie - State of Oh'n

My Co alon has no oxelic:

See. 147.03 1.0
DO ial 10/18/19 15 0f 26. PagelD #: 377

TAXIN’ TIM TRAKAS

 

 

 

 

 
   

  

OHNO!

TAXIN' JIM TRAKAS...
NOT AGAIN! |

    
 

 

TIM TRAKAS IS A PERFECT EXAMPLE OF A CAREER POLITICIAN.

TAXIN’ JIM TRAKAS LOVES TO CLAIM HE IS FOR LOWER TAXES, -- BUT
SERVING AS STATE REPRESENTATIVE PREVIOUSLY HE VOTED TO
INCREASE TAXES BY MORE THAN $3 BILLION.”

THAT'S RIGHT! RATHER THAN FIND WAYS TO GUT GOVERNMENT
SPENDING, JIM TRAKAS RAISED SALES TAXES BY 20% - STICKING
OHIO'S WORKING FAMILIES WITH $3 BILLION IN HIGHER TAXES.

 

 
    

IF JIM TRAKAS LIED To US AND RAISED
OUR TAXES, HOW CAN OHIO FAMILIES
TRUST HIM NOW? THEY CAN’T!

 

 

 

   

17} 2003 Ohio HB 95, htips:/Avww.atr.org/ohio-gov-raise-taxes-paint-billion-a 1308 Paid for by Conservetive Alliance PAC Not Authorized by any

Pandideta a> Candidates Pammittas (7418) O41. ANSR

  
3136 Kingsdale Conese ot: 188cv-01798-DCN Doc #: 23 Filed: 10/18/19 16 of 26. PagelD #: 378 PASRT STD
4 US Postage

Upper Arlington, OH
PAID
Mailworks, Inc

OES RERESCH 5-DIGIT 44131 FSSC
THE HORVATH FAMILY .

6583 HAROLD DR
BRECKSVILLE OH 44141-1525

yea Pefeeeg gag defy fyecetey ed fyefl fy {aflfah uagyae]

JIM TRAKAS DESCRIBING HIS
FOR-PROFIT ONLINE CHARTER SCHOOL:

- Che Columbus Dispatch
“...this is a cash cow... ’'m not sure
were educating anybody-”

March 5, 2016

 
Case: 1:18-cv-01798-DCN Doc #: 23 Filed: 10/18/19 17 of 26. PagelD #: 379

 
  
 

"this is a
cash cow...
I’m not
sure were
educating
anybody.”

- Politician Jim Trakas
March 5, 2016

SHAMEFUL JIM TRAKAS:
ENRICHING HIMSELF AT
OUR KIDS’ EXPENSE

Jim: Trakas is another
self-serving politician.

When Jim Trakas took a break from seeking elected office, he
served as chairman of the board of an online charter school
called Provost Academy. A state audit found that the online
learning school OVERBILLED the state of Ohio by $800,000.

That’s $800,000 of your tax dollars lining their pockets!

What’s worse is Trakas knew it. He was secretly recorded
describing the school.

But while Trakas was livin’ it up on our dime, our kids were ieft
with hopelessness in their education.

Enriching Himself. Hurting our Kids.
Those are the facts About Jim Trakas.

 

VOTE NO ON JIM TRAKAS ON MAY 87

 

| PAID FOR RY CONSERVATIVE ALLIANCE DAP / AIN'T APTPRORIFED DY AMY CAMNINATE AO CARIMINATE® CanaNArce + ind eae anso
 

TT T5-Cy- - #: 23 Filed: 10/18/19 18 of 26. PagelD #: 380
CONSERVATIVE ALLIANCE bac [oo PCN Doc ~~

3136 KINGSDALE CENTER, P.O. BOX #136 US Postage
UPPER ARLINGTON, OH 43221 P AID )

Stoneridge
Group

 

 

 

 

IRE IRIECCH 5 DIGTT 44131 FSsc
THE HORVATH FAMILY

6583 HAROLD DR
BRECKSVILLE OH 44141-1525

1 Faeen EdAD se atathaaldl vender P| feet

JIM TRAKAS JACKED OUR TAXES UP BY

 
 

 

Career politician Jim Trakas has been
running for office for more than 20
years. And over that time, Taxin’
Trakas has voted to raise our taxes
higher and higher.

  

in 2003, as State Representative, * Higher taxes on clothing — YUP!

Jim Trakas voted to raise sales taxes + Higher taxes on gas — YOU BET! 4s 7, 2003)
by 20% - driving up the costs of . .

everything we buy. 95, 2093) * Higher taxes on diapers — ABSOLUTELVI

Taxin’ Trakas loved hiking our taxes so much that he didn’t stop until he racked up $3 BILLION
in higher taxes on Ohio families and businesses. 295 2003)

$3 BILLION IN HIGHER TAXES. 20% HIKE IN SALES TAXES.
TAXIN’ TRAKAS COSTS TOO MUCH!

VOTE 390K ON TAXIN’ JIM TRAKAS ON MAY 8%

FAID FOR BY CONSERVATIVE ALLIANCE PAG / NOT AUTHORIZED BY ANY CANDIDATE OR CANBIDATES COMMITTEE / (216) 931-0038

 
conservative Atiance BASE: 1:18-Cv-01798-DCN Doc #: 23 Filed: 10/18/19 20 of 26. PagelD #: 382 RSRT STD

3136 Kingsdate Center, P.O. Box 4136 U.S, Postage
Upper Arlington, OH 43221 PAID
Mailworks, Inc.

EERE AAA EER AHAAAAECC LH CDS TT

THE HORVATH FAMILY
6583 HAROLD DR
BRECKSVILLE OH 44141-1525

wad gg engenfeag af fgg] Meal fpuadarfrgelfaptagy lag fl]

TAX INCREASES ARE
Aa a,

 

 
 

0/18/19 21 of 26. PagelD #: 383

BEA@-FE6 (GTE} “eaqpywuOg sOJeEpTPLED 0 azEpTPUeD Aue Aq BeZIIOUINY JON “Ohd BOVELTIV aATyentasueg Aq TOT pled

‘sn you ‘SiapTtsut
SNqUNTOD eyq Ppue TapToyasnoy Azzey Ydniz0d yoeq TT .eH

“SBXNETL WIP 4Sn1q 3,UeD sett Twey Aqunoy eBoyedAng Aum Ss. eUL

‘ALNN09 WOOHVANS LON
- SIATASWHL YOd LIN

SS Pte tT
CEMENT Pete a

(e002 ‘Sé gH) jeNTY Ke} UOTTTIG

S$ S,eaplToyesnoy OJ peZoA at UsUM PTpP
SeyeIL ay17T ysnf — epueBe sty doys 04
Butyjou op TTIM seyery, esneoaq 18 y10ddns
4se661g ,seyxeryl wif SI 1eprtoyasnoy Azzeq

“BATTe4QUaSaTdey ayeqs

Se adTJJO OWUT yORq sewer] wIf AuorO
PTO sty Burqqeb Ag yoOeqowod [est Tod
e Butq}0Td ST tapToyesnoy Arie] MON

"yOOY SY} JJO wy

381 Ig4 O43 ‘uCRUTTO ATeTIIH aytT ysnf
4ng ‘suctTgnqts3u02 ubtedwes BulyayD0d
AtteBettt pue syoeqyoty Buryez OI Igy ey
Aq uoyZeBTySaAUL ASspun sem TepToYyesno}
Azie] Iayeads asnoy otyo Tewt08,

eA SST ON
EPC Reet
dWYMS SNEWN109
ERMC ROE MM OteD Laks

SP ta

 
fanngtpfeggalyERGUN ppeap | pfeg gf et Ue peaey flere HY eyed

SZST-Tel ey HO ANIASHOIG

Yd M1IOUVWH ceso

ATINY4 HLVAYOH AHL

35S4 TETeP LIDIG-S HOSw essa ee eK

eee ee PRA ON
PAUL Roe
NOILVISIOFT ONIGVSL |

Se ENS
GNV SMOV@MOIW |

SEL
ee
Ah

SORE RE
INIMOWEIH | J

 

 

 
|_| HIJACKING Pe GE AT
ELECTIONS MUU TUN Tae

|_| SHADY EU cemae i Vile)
LAER FOR CAMPAIGN
DEALINGS CONTRIBUTIONS

FEE EAE #EEEIOKSCH 5-DIGIT 44131 FSSC
THE HORVATH FAMILY

6583 HAROLD DR

BRECKSVILLE OH 44144-1525

foUnGEY Ppa fg ygetennp] bran dag y ya] Tn GUPfon Ef lg fgg hystda | pteael

 

 
LCN

BANKROLLED BY THE
COLUMBUS SWAMP.
OWNED BY THE
COLUMBUS SWAMP.

Former Ohio House Speaker Larry LARRY HOUSEHOLDER
Householder was under investigation by

the FBI for taking kickbacks and illegally .
pocketing campaign contributions. But ni ewe

just like Hillary Clinton, the FBI let

him off the hook.

Now Larry Householder is plotting a IN IT FOR THEMSELVES
political comeback by getting his old
crony Jim Trakas back into office as NOT CUYAHOGA COUNTY.

state Representative.

o
re
o
N
tf
oO
Oo
QA
z
O
0
0
oO
~~
a
9°
>
2
oO
—
a
w
Nn
oO
O

Larry Householder is Jim Trakas’ biggest That’s why Cuyahoga County families can’t trust Jim Trakas.
supporter because Trakas will do nothing He’? 11 back corrupt Larry Householder and the Columbus

to stop his agenda - just like Trakas insiders, not us.

did when he voted for Householder’s $3

billion tax hike! (He 95, 2003)

Paid for by Conservative Alliance PAC. Not Authorized by any Candidate or Candidates Committee. (216) 931-0038

 
 

 

MILKING THE
TAXPAYER

Jim Trakas has been running for and holding
elective office for more than two decades where
he has collected hundreds of thousands in fees for licenses and registrations by $577

taxpayer-funded salary. He even steered a million Million and raised the sales tax by 20%.
in tax payer dollars to his charter school, which he Taxin' Trakas wasn't done until he increased

called a“cash cow.' taxes by more than $3 billion. @

Taxin' Jim Trakas officially pledged to never raise
taxes, BUT he did! He raised taxes on gas and

WORKING FOR CORRUPT COLUMBUS
INSIDERS, NOT US

Jim Trakas' campaign is being backed by the corrupt former Ohio Speaker who was
investigated for taking illegal kickbacks and who was investigated by the Feds.
Trakas is beholden to him and his interests, not Cuyahoga County families.

NO
J/M
TRAKAS

Pald for by Conservative Alliance PAC
Not Authorized by any Candidate or Candidates Committee
(216) 931-0038

(1) Coturnbus Dispatch, 3/6/16 (2) HB 87 2003: HB 95, 2008 {3} Cleveland Plain Dealer 3/10/04; Cleveland Plain Dealer 5/22/04

 
CONSERVATIVEALLIANGEPAeLV98-DCN Doc #: 23 Filed: 10/18/19 26 of 26. PagelD #: 388 pRSRT STD
3136 KINGSDALE CENTER, P.O. BOX 4136 US Postage
UPPER ARLINGTON, OH 432271 PAID

Mailworks,
inc.

HES RECO EOIGIT 44131 FSSC

THE HORVATH FAMILY
6583 HAROLD DR
BRECKSVILLE OH 44141-1525

peepddersgaa le egy eft decd Adaya fA feg pally plat

 

 

 

 

Here's a Little Secret About

TAXIN’

 
